A judgment was entered dismissing plaintiff's amended petition for contest over an election, to which judgment plaintiff excepted, and in open court gave notice of intention to appeal, and thereafter on the 29th day of February, 1932, plaintiff in error filed his appeal and on August 29, 1932, briefed the cause. The defendant in error has filed no brief herein and has offered no excuse for his failure to do so.
Upon the authority of State ex rel. Bank Commissioner v. Parrish, 114 Okla. 239, 246 P. 1117, this cause is reversed and remanded, with directions to grant a new trial.